Citation Nr: 1419469	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-08 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for status post left tibial fracture with surgical repair and placement of intramedullary rods, with scars and osteomyelitis.  

2.  Entitlement to an initial compensable rating for status post right tibial fracture with surgical repair and placement of intramedullary rods, with scars and osteomyelitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk

INTRODUCTION

The Veteran served on active duty from January 1997 to April 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted service connection for the left and right tibial fracture with surgical repair and placement of intramedullary rods with scars and osteomyelitis disabilities (hereinafter, left and right leg disabilities).

In October 2012, the Board denied entitlement to initial compensable ratings for the left and right leg disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court granted the parties' October 2013 Joint Motion for Partial Remand (Joint Motion) and remanded the case to the Board for action consistent with the Joint Motion.  The case now is before the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon consideration of the Joint Motion, the Board finds that a remand is necessary to assess the current severity of the Veteran's bilateral leg disability, to include the impact of the reported pain in the legs on leg function.  The examiner must also specifically address whether there is a knee or ankle joint disability that is connected to the service-connected bilateral leg disability, and if so, evaluate the severity of those disabilities to the extent possible as slight, moderate, or marked.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination with a physician to determine the current severity of the service-connected status post bilateral tibial fracture with surgical repair and placement of intramedullary rods, with scars and osteomyelitis (bilateral leg disability) as well as any knee or ankle disability that results.  The examiner should review the claims folder, a copy of this remand, and any evidence in the virtual files.  All indicated testing should be conducted.

The examiner should report the current findings related to the bilateral leg disability and should specifically indicate whether complaints of pain in the knee and ankle joints is related to service-connected disability.  The examiner must also specifically opine as to whether the bilateral leg disability results in any knee or ankle disability and, and if so, evaluate the disability in terms of slight, moderate, and marked.  All functional impairment that results should be described in detail and a rationale must be provided for all opinions offered.  

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



